Citation Nr: 1639152	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marines from July 1978 to April 1983 and from June 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to obtain a VA examination and medical opinion that addresses the etiology of the Veteran's right knee disability and to provide the Veteran with additional VCAA notice regarding the claim for service connection for right knee disability as secondary to the service-connected left knee disability.  

In the September 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's service-connected left knee disability aggravated his right knee disability.  The representative noted the Veteran's post-service right knee injury; however he contends that the instability and impairment of the service-connected left knee caused undue stress and overuse of the right knee, which contributed to the Veteran's right knee disability.  As such, further development is required.

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran adequate VCAA notice under 	 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that advises him of the information and evidence necessary to substantiate the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability.

2.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

3.  Upon completion of directives #1 and #2, provide the Veteran with a VA examination to determine the nature and etiology of his right knee disability.  The claims file, and a copy of this remand, should be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Based on the examination results and a review of the record, the examiner must provide an opinion as to the following:

a)  Is the Veteran's right knee disability "caused by" or "due to" the Veteran's service-connected disability left knee disability?

b)  Is the Veteran's right knee disability "aggravated by" the service-connected left knee disability?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  Then, readjudicate the claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




